Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12-15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMAR et al. (US Pub. 2019/0361728).
Regarding independent claims 1 and 14, KUMAR discloses an electronic device (Fig.5: operating environment 500), comprising: 
a memory (Fig.5: physical device 550); 
an input-output memory management unit (IOMMU) (Fig.5: IOMMU 540); 
a processor that executes a software entity (Fig.5: Host OS 505); and 
a page migration engine (Fig.5: VMM 530), wherein: 
the software entity (Fig.5: Host OS 505) and the page migration engine (Fig.5: VMM 530) are configured to perform operations for preparing to migrate, in the memory (Fig.5: physical device 550), a page of memory (Fig.5: physical device 550) that is accessible by at least one IO device, the software entity (Fig.5: Host OS 505) and the page migration engine (Fig.5: VMM 530) setting migration state information in a page table entry for the page of memory (Fig.5: physical device 550) based on the operations being performed ([0097]: At block 750, logic flow 700 may migrate virtual states of the VM. For example, logic flow may save VCPU state at block 752. In some embodiments, saving VCPU state at block 752 may include saving VCPU state information including any posted interrupts and/or VAPIC state information. At block 754, logic flow 700 may save migration states. For instance, VDCM 502 may save migration state information as one or more AI migration state elements that may include, for instance, all the AIs assigned to VM 515 using host driver 508. At block 756, logic flow 700 may provide virtual states to migration destination. For example, all VCPU and VDEV state information, including AI migration state elements, may be provided to the migration destination along with, for instance, other non-performance critical VDEV state information.); and
the IOMMU (Fig.5: IOMMU 540) is configured to use the migration state information in the page table entry to control one or more operations of the IOMMU (Fig.5: IOMMU 540) ([0065]: In various embodiments, VM memory migration may be handled via A/D bits 542 in IOMMU 540. In some embodiments, A/D bit support may be associated with IOMMU 540 second-level address translation tables (for instance, DMA remapping page tables)).
Regarding claims 2 and 15, KUMAR teaches wherein, when using the migration state information in the page table entry to control the one or more operations of the IOMMU, the IOMMU controls at least one of: usage of information from the page table entry; and memory accesses of the page of memory ([0065]: In various embodiments, VM memory migration may be handled via A/D bits 542 in IOMMU 540. In some embodiments, A/D bit support may be associated with IOMMU.
Regarding claims 12 and 25, KUMAR teaches wherein the software entity is one of an operating system or a hypervisor ([0048]: The virtualization capabilities of a processor along with MMU 450 may provide for various approaches to creating and maintaining containers, where a container may be any execution or processing environment, created and maintained by a hypervisor, VMM, OS, or any other system or host software.).
Regarding claim 13, KUMAR teaches the at least one IO device coupled to or included in the electronic device (Fig.5).

Allowable Subject Matter
Claims 3-11 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 3 and 16 identify the distinct features “wherein, when setting migration state information in the page table entry for the page of memory, the software entity and the page migration engine are configured to: set, by the software entity and the page migration engine, the migration state information to values that, when read by the IOMMU, cause the IOMMU to control usage of information from the page table entry by: not storing copies of information from the page table entry in a cache in the IOMMU; and not providing copies of information from the page table entry to the at least one IO device to be stored be stored in a cache in the at least one IO device", which are not taught or suggested by the prior art of records.
Claims 6 and 19 identify the distinct features “wherein, when setting migration state information in the page table entry for the page of memory, the page migration engine is configured to: set the migration state information to a first value that, when read by the IOMMU, causes the IOMMU to control performance of memory accesses of the page of memory by: stalling newly encountered memory accesses of a first type to the page of memory, but permitting existing memory accesses of the first type and a second type and newly encountered memory accesses of the second type to the page of memory to proceed", which are not taught or suggested by the prior art of records.
Claims 9 and 22 identify the distinct features “wherein the page migration engine is further configured to perform operations for migrating the page of memory, the operations including: moving the page of memory from a first location to a second location in the memory; and after the moving is completed: updating information in the page table entry to identify the page of memory as being stored at the second location in the memory; and setting the migration state information to a value that, when read by the IOMMU, causes the IOMMU to resume using information from the page table entry normally and performing memory accesses of the page of memory normally.", which are not taught or suggested by the prior art of records.
Claims 11 and 24 identify the distinct features “wherein the software entity is further configured to set migration state information in an other page table entry for an other page of memory that is not being migrated to a value that, when read by the IOMMU, causes the IOMMU to use information from the page table entry normally and perform memory accesses of the page of memory normally", which are not taught or suggested by the prior art of records.
Claims 3-11 and 16-24 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 3-11 and 16-24 are hereby allowed.

Response to Arguments
Applicant’s arguments filed on 09/25/06 have been fully considered but they are not persuasive.
1st Point of Argument
Regarding Applicant’s remarks on pages 9-14, the applicants argued that KUMAR does not describe “the software entity and the page migration engine are configured to perform operations for preparing to migrate, in the memory, a page of memory that is accessible by at least one IO device, the software entity and the page migration engine setting migration state information in a page table entry for the page of memory based on the operations being performed; and the IOMMU is configured to use the migration state information in the page table entry to control one or more operations of the IOMMU”.
In response, when migration operation occurs, both software (i.e., host OS) and hardware (i.e., VMM 530) are configured to perform the operation (see Fig.5 of Kumar) and state information (i.e., A/D bits 542) is used to control one operation of the IOMMU (see Fig.5 & [0065] of Kumar).
Thus, Kumar clearly teaches the software entity (Fig.5: Host OS 505) and the page migration engine (Fig.5: VMM 530) are configured to perform operations for preparing to migrate, in the memory (Fig.5: physical device 550), a page of memory (Fig.5: physical device 550) that is accessible by at least one IO device, the software entity (Fig.5: Host OS 505) and the page migration engine (Fig.5: VMM 530) setting migration state information in a page table entry for the page of memory (Fig.5: physical device 550) based on the operations being performed ([0097]: At block 750, logic flow 700 may migrate virtual states of the VM. For example, logic flow may save VCPU state at block 752. In some embodiments, saving VCPU state at block 752 may include saving VCPU state information including any posted interrupts and/or VAPIC state information. At block 754, logic flow 700 may save migration states. For instance, VDCM 502 may save migration state information as one or more AI migration state elements that may include, for instance, all the AIs assigned to VM 515 using host driver 508. At block 756, logic flow 700 may provide virtual states to migration destination. For example, all VCPU and VDEV state information, including AI migration state elements, may be provided to the migration destination along with, for instance, other non-performance critical VDEV state information.); and
the IOMMU (Fig.5: IOMMU 540) is configured to use the migration state information in the page table entry to control one or more operations of the IOMMU (Fig.5: IOMMU 540) ([0065]: In various embodiments, VM memory migration may be handled via A/D bits 542 in IOMMU 540. In some embodiments, A/D bit support may be associated with IOMMU 540 second-level address translation tables (for instance, DMA remapping page tables)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135